DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, corresponding to claims 41-43, 46, 38, 39, 51 and 53-56 in the reply filed on October 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 75-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "a plurality of the fluids" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend to, “a plurality of fluids”.  Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-43, 51 and 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Publication No. 2008/0156896).
Anderson discloses a method for dispensing scents, comprising:
Moving one or more scented substances through one or more corresponding transporting paths (from stem 64 to opening 38 in Figure 1) configured in a housing of a device from one or more corresponding chambers in a cartridge (16) storing the scented substances (paragraph 44), each scented substance including a gas, vapor or liquid (paragraph 5);
Actuating a latchable gate mechanism arranged in a transporting channel (from stem 64 to opening 38 in Figure 1) between a closed position that blocks the transporting channel and an open position that opens the transporting channel to selectively allow passage of a corresponding scented substance (paragraphs 51-55); and
Dispensing the selected scented substance from the device to an outer environment.  See paragraphs 40-60.



Concerning claim 43, Anderson further discloses that the actuating includes applying a pulsed signal to the latchable gate mechanism to cause the latchable gate mechanism to move from the closed position to the open position, wherein the applying the pulsed signal is for a duration of or less than 1 second (paragraph 56), and/or wherein the pulsed signal includes at least one of a pulsed electrical signal including a voltage or a current or a pulsed magnetic field (paragraphs 42 and 43).

With respect to claim 51, Anderson continues to disclose that the device is configured to be a handheld device or a fixed device attached to a building (paragraph 57; Figures 3-5).

Regarding claim 53, the reference further discloses that the method comprises synchronizing the latchable gate mechanism to move at a predetermined time, whereby the dispensing occurs using a timed release of the scented substance (paragraph 58).

Concerning claim 54, Anderson also discloses that the cartridge (16) is configured as a disposable cartridge (Figures 3-7).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2008/0156896) in view of Lull et al. (U.S. Publication No. 2007/0215206).
Anderson is relied upon as set forth above.  Anderson does not appear to disclose maintaining the latchable gate mechanism in the open position and the closed position without use of electrical power after the pulsed electrical current is applied, wherein the applying the pulsed magnetic field includes gradually diminishing amplitude for demagnetization.  Lull discloses a device for controlling the mass flow of a fluid, wherein the fluid is controlled by an actuator switch (170) arranged in a transporting channel (103) that moves between an open position and a closed position based on an applied signal to selectively allow passage of the fluid through said channel (paragraphs 61-64). The reference continues to disclose maintaining the actuator switch in the open position and the closed position without use of electrical power after the signal is .

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2008/0156896) in view of Gau et al. (U.S. Publication No. 2004/0037764).
Anderson is relied upon as set forth above. Anderson does not appear to disclose operating a microscale fan configured in the transporting channel to accelerate flow of the scented substance. Gau discloses a device for delivering a scented substance to the exterior atmosphere, wherein the device includes a housing (Figure 4) with a cartridge (10) for holding a scented substance (12) located therein (paragraphs 21-25). The reference continues to disclose microscale fan (paragraph 7) configured in a transporting channel that is provided in order to aid in the dispersal and acceleration of the scented substance to the exterior atmosphere (paragraphs 21-24 and 28).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective .

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2008/0156896) in view of Manne (U.S. Patent No. 6,371,165).
Anderson is relied upon as set forth above.  Anderson does not appear to disclose that the actuating the latchable gate mechanism includes applying an electrical signal to an electrical circuit including an array of relay switches coupled to an array of the latchable gate mechanisms to selectively control application of the applied signal to one or more of the selected latchable gate mechanisms in the array.  Manne discloses a scent delivery device for delivering a scent to the exterior atmosphere, wherein the device includes a plurality of cartridges (48), and a plurality of activator switches (28) for dispersing said scent to the exterior atmosphere (Figure 1). The reference continues to disclose that actuating the actuator switches includes applying an electrical signal to an electrical circuit including an array of relay switches coupled to an array of the actuator switches (28) to selectively control application of the applied signal to one or more of the selected actuator switches (28) in the array for the purposes of controlling the amount and type of scent delivered to said exterior atmosphere (column 26, lines 1-57).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to apply an electrical signal to an electrical circuit including an array of relay switches coupled to an array of the latchable gate .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-43, 46, 48, 49, 51 and 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,907,876 (herein referred to as ‘876). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations from the claims in the instant invention are met by claims 1-39 of ‘876.
More specifically, each are directed to a method for dispensing scents by moving one or more scented substances through one or more corresponding transporting paths configured in a housing of a device from one or more corresponding chambers in a cartridge storing the scented substances.  The method for each of the instant application and ‘876 further includes actuating a latchable gate mechanism arranged in 
As such, the obviousness type double patenting rejection exists.

Claims 41-43, 46, 48, 49, 51 and 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,556,035 (herein referred to as ‘035). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations from the claims in the instant invention are met by claims 1-26 of ‘035.
More specifically, each are directed to a method for dispensing scents by moving one or more scented substances through one or more corresponding transporting paths configured in a housing of a device from one or more corresponding chambers in a cartridge storing the scented substances.  The method for each of the instant application and ‘876 further includes actuating a latchable gate mechanism arranged in a transporting channel between a closed position that blocks the transporting channel and an open position that opens the transporting channel to selectively allow passage of a corresponding scented substance; and dispensing the selected scented substance from the device to an outer environment.
As such, the obviousness type double patenting rejection exists.

Allowable Subject Matter
Should the Applicant overcome the 112 rejection as well as the obviousness type double patenting rejection to claim 49, then said claim would be merely objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arnell et al. (U.S. Patent No. 6,713,024) discloses a method of delivering a scent by moving a scented substance through a transporting path of a housing having chambers storing the scented substance (abstract; Figures 1-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799